DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application. Claims 17-20 have been withdrawn. Claims 1-16 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gimbres (US 2008/0010973 A1) hereinafter Gimbres, Wagner et al. (US 2013/0158834 A1) hereinafter Wagner, and Gangopadhyay (US 7,117,078 B1) hereinafter Gangopadhyay.
Claim 1:
Gimbres discloses an engine system comprising: an engine; [Gimbres: Para. 0062] one or more sensors each configured to sense one or more parameters related to operation of the engine; [Gimbres: Para. 0062-0065 and Fig. 2, Items "DA," "TEGR," 
Gimbres doesn’t explicitly disclose a controller in communication with the engine and the one or more sensors, the controller comprises a first virtual sensor and a second virtual sensor; and  wherein: the first virtual sensor is configured such that during operation of the engine the first virtual sensor determines one or more initial conditions for the second virtual sensor based at least in part on values of the one or more parameters sensed by the one or more sensors; the second virtual sensor is configured such that during operation of the engine, the second virtual sensor determines values for one or more output parameters of the engine.
However, Wagner does discloses a controller in communication with the engine and the one or more sensors, the controller comprises a first virtual sensor and a second virtual sensor; and wherein: the first virtual sensor is configured such that during operation of the engine the first virtual sensor determines one or more initial conditions for the second virtual sensor based at least in part on values of the one or more parameters sensed by the one or more sensors [Wagner: Para. 0056-0086].
Gangopadhyay also discloses the second virtual sensor is configured such that during operation of the engine, the second virtual sensor determines values for one or more output parameters of the engine [Gangopadhyay: Col. 4, Line 31 to Col. 12, Line 15, and Fig. 3B/C, Items 53, "T_im", "P_im", and "f_air_im"].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres and Wagner with the disclosure of Gangopadhyay to provide an accurate engine model based on engine parameter inputs to provide better inputs for a controller thus improving performance and efficiency.
Claim 4:
Gimbres, Wagner, and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 1.
Gimbres also discloses wherein the first virtual sensor incorporates an air-path state estimator configured to estimate one or more of an intake manifold temperature of the engine, intake manifold pressure of the engine, exhaust manifold pressure of the engine, an amount of fuel per stroke of the engine, intake manifold gas composition of the engine, in-cylinder charge mass, in-cylinder charge temperature, in-cylinder charge pressure, in-cylinder charge composition, residual mass temperature, and residual mass composition. [Gimbres: Para. 0065 and Fig. 2, Items "XO2," 50]
Claim 5:
Gimbres, Wagner, and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 1.
	Gimbres also discloses wherein the second virtual sensor incorporates a NOx concentration module. [Gimbres: Fig. 2, Items 50, 52, 58, 68, & 70]
Claim 6:
Gimbres, Wagner, and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 1.
	Gimbres also discloses wherein: the first virtual sensor incorporates an air-path state estimator; and the second virtual sensor incorporates a NOx concentration module. [Gimbres: Fig. 2, Items 50, 52, 58, 68, & 70]
Claim 7:
Gimbres, Wagner, and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 1.
	Gimbres also discloses wherein the controller comprises: an off-line portion; and [Gimbres: Para. 0067 and Fig. 2, Item dQ] an on-line portion configured to incorporate the first virtual sensor and the second virtual sensor; and [Gimbres: Para. 0067 and Fig. 2, Items 50, 52, & 58] wherein the off-line portion is configured to determine one or more differential equations for one of the first virtual sensor and the second virtual sensor. [Gimbres: Para. 0067 and Fig. 2, Item dQ]
Claim 8:
Gimbres, Wagner, and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 7.
	Gimbres also discloses wherein the controller comprises a plurality of control units and a first control unit of the plurality of control units incorporates the off-line portion and a second control unit of the plurality of control units that incorporates the on-line portion and is in communication with the first control unit. [Gimbres: Fig. 2, Items 50, 52, 58, 68, & 70]
Claim 9:
Gimbres, Wagner, and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 7.
	Gimbres also discloses wherein: the first virtual sensor and the second virtual sensor are configured to estimate one or more parameters related to the operation of the engine; and the off-line portion of the controller is configured to derive an ordinary differential equation (ODE) model of the one or more parameters estimated by one or both of the first virtual sensor and the second virtual sensor into a differential algebraic equation (DAE) model of the one or more parameters estimated by one or both of the first virtual sensor and the second virtual sensor. [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58]
Claim 10:
Gimbres, Wagner, and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 1.
	Gimbres doesn’t explicitly disclose further comprising: one or more turbochargers.
	However, Gangopadhyay does disclose further comprising: one or more turbochargers [Gangopadhyay: Fig. 2, Item 59].
	Gimbres also discloses wherein the first virtual sensor solves one or more of the following: a differential equation of pressure between components in a volume of the engine; a differential equation of temperature between components of the engine; a differential equation of a mass fraction of a gas species in the engine; and a differential 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres and Wagner with the disclosure of Gangopadhyay to provide an accurate engine model based on engine parameter inputs to provide better inputs for a controller thus improving performance and efficiency.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gimbres, Wagner, and Gangopadhyay as applied to claim 1 above, and further in view of Peczkowski (US 5,091,843) hereinafter Peczkowski.
Claim 2:
Gimbres, Wagner, and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 1.
	Gimbres doesn’t explicitly disclose wherein the first virtual sensor solves a differential algebraic equation to determine the one or more initial conditions for the second virtual sensor.
	However, Peczkowski does disclose wherein the first virtual sensor solves a differential algebraic equation to determine the one or more initial conditions for the second virtual sensor. [Peckzkowski: Col. 4, Line 53 to Col. 7, Line 9]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres, Wagner, and 
Claim 3:
Gimbres, Wagner, and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 1.
	Gimbres doesn’t explicitly disclose wherein the second virtual sensor solves a differential algebraic equation to determine the values for one or more output parameters of the engine.
	However, Peczkowski does disclose wherein the second virtual sensor solves a differential algebraic equation to determine the values for one or more output parameters of the engine. [Peckzkowski: Col. 4, Line 53 to Col. 7, Line 9]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres, Wagner, and Gangopadhyay with the disclosure of Peczkowski to provide a more accurate engine model of a range of different operating ranges.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gimbres and Gangopadhyay.
Claim 11:
Gimbres discloses a method of controlling operation of an engine system, the method comprising: receiving values of one or more sensed parameters from a physical sensor, the one or more sensed parameters are related to an operation of an engine; [Gimbres: Para. 0062-0065 and Fig. 2, Items 50, 52, 58, 68, 70, "DA," "TEGR," "QNOx," 
Gimbres doesn’t explicitly disclose using a first differential algebraic equation to calculate one or more initial conditions of an in-cylinder gas based, at least in part, on the values of one or more sensed parameters received from the physical sensor; using a second differential algebraic equation to calculate one or more values of a parameter output from the engine based, at least in part on the one or more initial conditions of the in-cylinder gas.
However, Gangopadhyay does disclose using a first differential algebraic equation to calculate one or more initial conditions of an in-cylinder gas based, at least in part, on the values of one or more sensed parameters received from the physical sensor; [Gangopadhyay: Col. 4, Lines 40-64, Col. 6, Line 58 to Col. 9, Line 15, and Fig. 3B/C, Items 53, "T_im", "P_im", and "f_air_im"] using a second differential algebraic equation to calculate one or more values of a parameter output from the engine based, at least in part on the one or more initial conditions of the in-cylinder gas; [Gangopadhyay: Col. 4, Lines 40-64, Col. 6, Line 58 to Col. 9, Line 15, and Fig. 3B, Items 53, "mdot_ex", "mdot_0", and "f_air_eng"].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres with the disclosure of Gangopadhyay to provide an accurate engine model based on engine parameter inputs to provide better inputs for a controller thus improving performance and efficiency.
Claim 12:
Gimbres and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 11.
	Gimbres also discloses wherein the sending the one or more control signals includes sending control signals to an on-board diagnostics system configured to monitor operation of the engine. [Gimbres: Para. 0002-0005 & 0055-0056 and Fig. 1, Item 30]
Claim 13:
Gimbres and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 11.
Gimbres also discloses wherein the one or more initial conditions of the in-cylinder gas incorporate one or more of an intake manifold pressure of the engine, an intake manifold temperature of the engine, an exhaust manifold pressure of the engine, an amount of fuel per stroke of the engine, one or more gas compositions in an intake manifold of the engine, in-cylinder charge mass, in-cylinder charge temperature, in- cylinder charge pressure, in-cylinder charge compositions, residual mass temperatures, and residual mass compositions. [Gimbres: Para. 0065 and Fig. 2, Items "XO2," 50]
Claim 14:
Gimbres and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 11.
Gimbres also discloses wherein the first differential algebraic equation and the second differential algebraic equation are configured in an off-line portion of a controller of the engine system. [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58]
Claim 15:
Gimbres and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 14.
Gimbres also discloses wherein in the off-line portion of the controller: the first differential algebraic equation is determined by converting a first ordinary differential equation configured to model engine parameter values to a same or lower number of differential equations including the first differential algebraic equation; and [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58] the second differential algebraic equation is determined by converting a second ordinary differential equation configured to model engine parameter values to a same or lower number of differential equations including the second differential algebraic equation. [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58]
Claim 16:
Gimbres and Gangopadhyay, as shown in the rejection above disclose all the limitations of claim 11.
	Gimbres also discloses wherein using the first differential algebraic equation to calculate one or more initial conditions of an in-cylinder gas includes solving one or more of the following: a differential equation of pressure between components in a volume of the engine; a differential equation of temperature between components of the engine; a differential equation of a mass fraction of a gas species in the engine; and a differential equation of a turbocharger speed of one or more turbochargers of the engine system. [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747